     Case 3:20-cv-00695-MMD-WGC Document 17 Filed 03/31/21 Page 1 of 2



1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                ***
6      BARRY HARRIS,                                   Case No. 3:20-cv-00695-MMD-WGC
7                                       Petitioner,                   ORDER
8             v.
9
       CALVIN JOHNSON, et al.,
10
                                    Respondents.
11

12

13           In this habeas corpus action, in which Petitioner Barry Harris is represented by

14    appointed counsel, on January 14, 2021, the Court denied Harris’ application to proceed

15    in forma pauperis on the ground that it was “incomplete, in that it does not include the

16    required certificate of a prison official showing the amount of funds in Harris’ trust

17    accounts.” (ECF No. 10 at 1.) The Court granted Harris time to pay the $5 filing fee or to

18    file a new, complete application to proceed in forma pauperis. (Id. at 2.)

19           On February 11, 2021, Harris filed a motion for reconsideration (ECF No. 11),

20    requesting that the Court reconsider the denial of his in forma pauperis application. Harris

21    pointed out that he filed a financial certificate on December 14, 2020 (ECF No. 1-2). The

22    Court denied the motion for reconsideration, determining that the financial certificate

23    submitted by Harris on December 14, 2020, was insufficient in that it was not filed

24    simultaneously with his in forma pauperis application, was not current when he filed his

25    in forma pauperis application (it was signed on October 26, 2020), and did not show the

26    deposits in his account for the six months before the in forma pauperis application was

27    filed. (ECF No. 13.) The Court again granted Harris time to pay the $5 filing fee or to file

28    a new, complete application to proceed in forma pauperis. (Id. at 2.)
     Case 3:20-cv-00695-MMD-WGC Document 17 Filed 03/31/21 Page 2 of 2



1             On March 3, 2021, Harris filed another in forma pauperis application. (ECF No.

2     14.) That application included a financial certificate on the proper form, but the financial

3     certificate, dated February 2, 2021, showed that Harris is able to pay the filing fee.

4     Therefore, on March 4, 2021, the Court denied the application. (ECF No. 15.) The Court

5     ordered that Harris was to pay the $5 filing fee by April 9, 2021. (Id.)

6             On March 29, 2021, Harris filed yet another in forma pauperis application. (ECF

7     No. 16.) The March 29th application is identical to the March 3rd application; attached to

8     the March 29th application is the same February 2 financial certificate that was attached

9     to the March 3rd application. The financial certificate shows that Harris is able to pay the

10    filing fee. The March 29th application will therefore be denied. Harris will be required to

11    pay the $5 filing fee. The Court will extend to April 30, 2021, the time for Harris to pay the

12    filing fee.

13            Harris is warned that if he does not pay the filing fee within the time allowed, this

14    action may be dismissed.

15            It is therefore ordered that Petitioner’s application to proceed in forma pauperis

16    (ECF No. 16) is denied.

17            It is further ordered that Petitioner will have until and including April 30, 2021, to

18    pay the $5 filing fee for this action. To pay the filing fee, Petitioner must make the

19    necessary arrangements to have a check for $5 sent to the Court, along with a copy of

20    this Order or some other indication that the filing fee is for this action (Case No. 3:20-cv-

21    00695-MMD-WGC).

22            DATED THIS 31st Day of March 2021.

23

24

25                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
26
27

28


                                                    2
